DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Preliminary Amendment of 9 June 2020 has been entered.

Claim Objections
Claims 8, 31 and 36 are objected to because of the following informalities. 

Claim 8 recites “said axially translatable flowpath closure damper” and “fully seated open position” and also recites “said damper” and “open position.” For claim terminology consistency purposes, the examiner respectfully recommends reciting “said axially translatable flowpath closure damper” and “fully seated open position” in all instances.

Claim 31 recites “a forward velocity pressure” and “said velocity pressure.” For claim terminology consistency purposes, the examiner respectfully recommends reciting “said forward velocity pressure” in the second instance.

Claim 36 recites “said fan central shaft” and depends from claim 31 which recites “a central shaft.” For claim terminology consistency purposes, the examiner respectfully recommends reciting “said central shaft” in claim 36.

Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8, 11-14, 16-22, 25, 31-32 and 36-37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites “… a damper support that supports said axially translatable flowpath closure damper so that it can axially translate along said central shaft …” (emphasis added). It is not clear to what limitation “it” refers to; therefore, the claim is rendered indefinite.
Furthermore, claim 1 recites “a closed position” in line 9 and also in line 20-21; it is not clear if the recitation in line 20-21 refers to the same limitation “closed position” in line 9 or an additional and different “closed position.”
Claims 2-8, 11-14, 16-22 and 25 depend from claim 1 and fail to remedy its deficiencies.
Clarification and/or amendment is respectfully requested.

Claim 6 recites “… and said second magnetic element is configured so that it does not translate with said axially translatable flowpath closure damper …” (emphasis added). It is not clear to what limitation “it” refers to; therefore, the claim is rendered indefinite.
Clarification and/or amendment is respectfully requested.

Claim 7 recites the limitation "the portion of the central shaft" in line 2. There is insufficient antecedent basis for this limitation in the claim.
Clarification and/or amendment is respectfully requested.

Claim 8 recites “a fully seated open position” and depends from claim 1 which recites “a fully seated open position;” it is not clear if the recitation in claim 8 refers to the same limitation in claim 1 or an additional and different “fully seated open position.”
Furthermore, claim 8 recites “… but not so strong that said damper will not decouple, and leave its open position …” (emphasis added). It is not clear to what limitation “its” refers to; therefore, the claim is rendered indefinite.
Clarification and/or amendment is respectfully requested.

Claim 16 recites “… fan blades, and annular supports for fan blades …” (emphasis added) and depends from claim 1 which recites “blades;” it is not clear if claim 16 refers to the same “blades” in claim 1 or are additional and different “blades.”
Claims 17-21 depend from claim 16 and fail to remedy its deficiencies.
Clarification and/or amendment is respectfully requested.

Claim 21 recites the limitation "the same angular location.”  There is insufficient antecedent basis for this limitation in the claim.
Clarification and/or amendment is respectfully requested.

Claim 22 recites the term “a sufficiently high reverse pressure differential” which is a relative term which renders the claim indefinite. The term “a sufficiently high reverse pressure differential” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Note that the specification discloses certain values of what is considered a sufficiently high reverse pressure differential and the examiner respectfully recommends reciting said values in the claim to solve the instant indefinite issue.
Clarification and/or amendment is respectfully requested.

Claim 31 recites the limitation " said axially translatable flowpath closure damper" in line 9. There is insufficient antecedent basis for this limitation in the claim.
Furthermore, claim 31 recites “… supporting, with a damper support, said axially translatable flowpath closure damper, so that it can axially translate along said central shaft …” (emphasis added). It is not clear to what limitation “it” refers to; therefore, the claim is rendered indefinite.
Claims 32 and 36-37 depend from claim 31 and fail to remedy its deficiencies.
Clarification and/or amendment is respectfully requested.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 8 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Currently claim 8 fails to further limit the subject matter of claim 1. Note that claim 8 recites “said magnetic coupler is configured so that said magnetic attraction force is strong enough to force said axially translatable flowpath closure damper into a fully seated open position against rotatable componentry during operation of the fan” which is already recited slightly different in claim 1 as “a magnetic coupler that, with a magnetic attraction force, couples said axially translatable flowpath closure damper to said rotatable componentry so that when said axially translatable flowpath closure damper is in said fully seated open position,” and claim 8 further recites “but not so strong that said damper will not decouple, and leave its open position, when said reverse pressure differential across said fan occurs” which is already recited slightly different in claim 1 as “wherein said magnetic coupler is configured so that a reverse pressure differential across said centrifugal fan overcomes said magnetic attraction force, allowing said axially translatable flowpath closure damper to decouple from said rotatable componentry and axially translate along said central shaft from said fully seated open position to a closed position.” For these reasons, dependent claim 8 fails to further limit the subject matter of claim 1. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Allowable Subject Matter
Claims 1 and 31 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Claims 2-8, 11-14, 16-22, 25, 32 and 36-37 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:
The following claimed subject matter was not found in the prior art:
a magnetic coupler that, with a magnetic attraction force, couples said axially translatable flowpath closure damper to said rotatable componentry so that when said axially translatable flowpath closure damper is in said fully seated open position, said axially translatable flowpath closure damper is coupled with, and rotates with, said rotatable componentry, wherein said magnetic coupler is configured so that a reverse pressure differential across said centrifugal fan overcomes said magnetic attraction force, allowing said axially translatable flowpath closure damper to decouple from said rotatable componentry and axially translate along said central shaft from said fully seated open position to a closed position;
one relevant prior art reference (Hustvedt et al – US 20170030363 A1; also published as US 10,436,207 B2) discloses a centrifugal fan (Fig.1-3) comprising: - stationary fan inlet componentry (Fig.1-3, 1) that defines an opening through which fluid enters said centrifugal fan (Fig.1-3); - rotatable componentry (Fig.1-3, 17) established downstream of said stationary fan inlet componentry, wherein, during fan operation, said rotatable componentry rotates about a fan axis in response to an applied torque, said rotatable componentry comprising blades that impel said fluid, and a central shaft (Fig.1-3, 5); - an axially translatable flowpath closure damper (Fig.1-3, 21) that axially translates along said central shaft and that is reconfigurable from a closed position (Fig.1) to a fully seated open position (Fig.2-3); - a damper support (Fig.1-3, 24) that supports said axially translatable flowpath closure damper so that it can axially translate along said central shaft, however, does not disclose the claimed magnetic coupler and the recited functions of said magnetic coupler;
another relevant prior art reference (Morhman – US 3,401,624) discloses a centrifugal fan (Fig.2) comprising: - stationary fan inlet componentry (Fig.2, 12/13) that defines an opening through which fluid enters said centrifugal fan; - rotatable componentry (Fig.2, 23/28/29/30/31/32/33) established downstream of said stationary fan inlet componentry, wherein said rotatable componentry rotates about a fan axis (Fig.2, 23/28) in response to an applied torque, said rotatable componentry comprising blades (Fig.2, 30) that impel said fluid; - an axially translatable flowpath closure damper (Fig.2, 24) that axially translates along said fan axis and that is reconfigurable from a closed configuration to an open configuration (Fig.2, only open configuration shown); - a damper support (Fig.2, 36) that supports said axially translatable flowpath closure damper so that it can axially translate along said fan axis, however, does not disclose the claimed magnetic coupler and the recited functions of said magnetic coupler;
another relevant prior art reference (Durand et al – US 8,967,982 B2) discloses a centrifugal pump (Fig.1-3) comprising: - stationary inlet componentry (not shown) that defines an opening through which fluid enters said centrifugal pump; - rotatable componentry (Fig.1-3, 14), wherein, during pump operation, said rotatable componentry rotates about an axis in response to an applied torque, said rotatable componentry comprising blades that impel said fluid, and a central shaft (Fig.1-3, 20); - an axially translatable flowpath closure damper (Fig.1-3, 18) that axially translates along said central shaft and that is reconfigurable from a closed position (Fig.1b-3) to a fully seated open position (Fig.1a); - a damper support (Fig.1-3, 34) that supports said axially translatable flowpath closure damper so that it can axially translate along said central shaft; a magnetic actuator (Fig.1-3, 38) that operates in combination with a spring (Fig.1-3, 30) to control axial translation of the axially translatable flowpath closure damper between open and closed positions, however, does not disclose the claimed magnetic coupler and the recited functions of said magnetic coupler;
the examiner could not establish a prima facie case of obviousness in view of the cited prior art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN G FLORES whose telephone number is (571)272-3486. The examiner can normally be reached Monday - Friday, 8:30am - 5:30pm Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David E Sosnowski can be reached on 571-270-7944. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JUAN G FLORES/Primary Examiner, Art Unit 3745